El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La única cuestión de que se queja el apelante en este re-curso es la de que el demandado no fue condenado a pagar honorarios de abogado, no obstante declarar la propia corte sentenciadora que fue temerario.
Se trata de un caso de reclamación de daños y perjuicios que el demandado negligentemente causó con un camión al vehículo de motor del demandante. Examinado el récord aparece que el demandado negó toda responsabilidad por el accidente, a pesar de que la evidencia luego demostró que su negligencia había sido manifiesta. Constan también del récord las tácticas dilatorias del demandado solicitando y obteniendo repetidas posposiciones del juicio, para al fin no comparecer con su prueba cuando finalmente se celebró. Empero, la corte a quo, al negar la concesión de honorarios de abogado al demandante, dijo:
“En cuanto a la concesión de honorarios, si bien es verdad que la parte ha actuado con alguna temeridad, no deja de ser cierto que de-puso su actitud al no comparecer a la última vista del caso en la cual el demandante probó sus daños”. (Bastardillas nuestras.)
*543La imposición de honorarios de ahogado está regulada por el art. 827 del Código de Enjuiciamiento Civil, según ha sido enmendado, que en lo pertinente dice:
“En caso de que cualquier parte haya procedido con temeridad la corte debe [en inglés dice ‘shall’] imponerle en su sentencia el pago de los honorarios del abogado de la otra parte, estableciendo en su sentencia el montante de dichos honorarios, teniendo en cuenta el grado de culpa en el litigio y el trabajo necesariamente prestado por el abogado de la otra parte; . . . (Bastardillas nuestras.)
El texto citado no deja dudas de que una vez que el juez sentenciador llega a la conclusión de que la parte perdidosa ha sido temeraria es imperativo imponerle la condena de honorarios de ahogado. Couverthie v. Santiago, 62 D.P.R. 782.
De prevalecer el criterio de la corte sentenciadora muy fácil sería para un litigante temerario, consciente de su falta de razón, evadir la condena de honorarios con sólo abstenerse de comparecer al juicio. En nuestra opinión, la ineompare-cencia del demandado en el presente caso, lejos de justificar ' su temeridad como litigante, más bien tiende’a demostrarla, pues si de buena fe hubiera creído que tenía una defensa meritoria, sin duda hubiera comparecido al juicio a soste-nerla.

Procede modificar la sentencia en el sentido -de condenar al demandado a pagar los honorarios de abogado, los cuales deben fijarse en la cantidad de $100, teniendo en menta el grado de culpa en el litigio y él trabajo necesariamente rea-lisado por el abogado dél apelante. Así modificada se con-firma la sentencia.